      Case 2:20-cv-00240-TOR    ECF No. 13   filed 12/11/20          PageID.180 Page 1 of 13




 1   Kimberly A. Kamel, WSBA No. 30041
 2
     Maximillian K. Archer, WSBA No. 54081
     WITHERSPOON KELLEY
 3   422 W. Riverside Ave., Ste. 1100
 4   Spokane, WA 99201
     Telephone: (509) 624-5265
 5   Facsimile: (509) 458-2728
 6   kak@witherspoonkelley.com
     mka@witherspoonkelley.com
 7   Counsel for Plaintiff/Counter-Defendant
 8
     Geana M. Van Dessel, WSBA No. 35969
 9   Heather C. Yakely, WSBA No. 28848
10   KUTAK ROCK, LLP
     510 Riverside Ave., Suite 800
11   Spokane, WA 99201
12   Telephone: (509) 747-4040
     Facsimile: (509) 747-4545
13   geana.vandessel@kutakrock.com
14   heather.yakely@kutakrock.com
     Counsel for Defendants/Counter-Claimants
15

16                    UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
17

18   VMRD, INC., a Washington corporation,
                                                 NO. 2:20-CV-0240-TOR
19                    Plaintiffs,
20        v.                                      STIPULATED
                                                  PROTECTIVE ORDER
21   PIVETDX, INC., a Washington
22   corporation, SAMPATH SRIKANTH and
     DANA SRIKANTH, individually and as
23   husband and wife, and JOANNA
24   RZEPKA and GRZEGORZ RZEPKA,
     individually and as husband and wife,
25

26                    Defendants.

     STIPULATED PROTECTIVE
     ORDER: 1
                                               422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                               Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR      ECF No. 13     filed 12/11/20         PageID.181 Page 2 of 13




 1

 2   _________________________________
     SAMPATH SRIKANTH and JOANNA
 3   RZEPKA,
 4
                        Counter-Claimants,
 5          v.
 6
     VMRD, Inc., a Washington Corporation,
 7

 8                     Counter-Defendant.

 9   1.    PURPOSES AND LIMITATIONS
10         Discovery in this action is likely to involve production of confidential,
11   proprietary, or private information for which special protection may be warranted.
12   Accordingly, the parties hereby stipulate to and petition the Court to enter the
13   following Stipulated Protective Order (hereinafter referred to as the "Agreement").
14   The parties acknowledge that this Agreement is consistent with Federal Rule of
15   Civil Procedure 26(c). It does not confer blanket protection on all disclosures or
16   responses to discovery, the protection it affords from public disclosure and use
17   extends only to the limited information or items that are entitled to confidential
18   treatment under the applicable legal principles, and it does not presumptively
19   entitle parties to file confidential information under seal.
20   2.    “CONFIDENTIAL” MATERIAL
21         “Confidential” material shall include the following documents and tangible
22   things that are produced or otherwise exchanged and that are related to the Parties'
23   respective trade secret or other confidential information: (1) the parties' respective
24   vendor list(s); (2) the process(es), standard operating procedure(s), equipment,
25   method(s), and instrumentalit(ies) used by either party to fill, label, and distribute
26   vials with PrimeStore MTM for Longhorn Vaccines & Diagnostics, LLC (the
     STIPULATED PROTECTIVE
     ORDER: 2
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR       ECF No. 13   filed 12/11/20         PageID.182 Page 3 of 13




 1   "Longhorn Project"); (3) the parties' respective profit & loss statements, balance
 2   sheets, bank statements, revenue/profit projections and forecasts, accounts
 3   payable, accounts receivable, accounting ledgers, and other confidential financial
 4   information; (4) documents in any of the Parties' respective employee/personnel
 5   files; (5) documents and correspondence related to the Parties' respective
 6   confidential inventions, projects, or research, including those unrelated to the
 7   Longhorn Project; (6) minutes from the Parties' respective executive meetings;
 8   and (7) correspondence or information enunciating facts referenced in (1) – (6)
 9   above.
10         All confidential material will be marked by Plaintiff and/or the Defendants
11   as "Confidential" in the footer.
12   3.    SCOPE
13         The protections conferred by this Agreement cover not only confidential
14   material (as defined above), but also (1) any information copied or extracted from
15   confidential material; (2) all copies, excerpts, summaries, or compilations of
16   confidential material; and (3) any testimony, conversations, or presentations by
17   parties or their counsel that might reveal confidential material.
18         However, the protections conferred by this Agreement do not cover
19   information that is in the public domain or becomes part of the public domain
20   through trial or otherwise.
21   4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
22         4.1    Basic Principles. A party that receives confidential material (the
23   "Receiving Party") may use confidential material that is disclosed or produced by
24   another party or by a non-party in connection with this case only for prosecuting,
25   defending, or attempting to settle this litigation. Confidential material may be
26   disclosed only to the categories of persons and under the conditions described in
     STIPULATED PROTECTIVE
     ORDER: 3
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR       ECF No. 13   filed 12/11/20           PageID.183 Page 4 of 13




 1   this Agreement. Confidential material must be stored and maintained by a
 2   Receiving Party at a location and in a secure manner that ensures that access is
 3   limited to the persons authorized under this Agreement.
 4         4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the Court or permitted in writing by the party that designated
 6   the material as confidential (the "Designating Party"), the Receiving Party may
 7   disclose any confidential material only to:
 8                (a)    the Receiving Party’s counsel of record in this action, as well
 9   as employees of counsel to whom it is reasonably necessary to disclose the
10   information for this litigation;
11                (b)    the officers, directors, and employees of the Receiving Party to
12   whom disclosure is reasonably necessary for this litigation, after they have signed
13   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                (c)    experts and consultants to whom disclosure is reasonably
15   necessary for this litigation and who have signed Exhibit A;
16                (d)    the Court, court personnel, and court reporters and their staff;
17                (e)    copy or imaging services retained by counsel to assist in the
18   duplication of confidential material, provided that counsel for the party retaining
19   the copy or imaging service provider signs Exhibit A;
20                (f)    during their depositions, witnesses in the action to whom
21   disclosure is reasonably necessary and who have signed Exhibit A, unless
22   otherwise agreed by the Designating Party or ordered by the Court. Each page of
23   transcribed deposition testimony or exhibits to depositions that reveal confidential
24   material must be marked “CONFIDENTIAL” and may not be disclosed to anyone
25   except as permitted under this Agreement;
26

     STIPULATED PROTECTIVE
     ORDER: 4
                                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR      ECF No. 13    filed 12/11/20         PageID.184 Page 5 of 13




 1                (g)    the author of the confidential material or a custodian or other
 2   person who otherwise possessed or knew the information in the confidential
 3   material, after signing Exhibit A.
 4         4.3    Filing Confidential Material. Before filing confidential material or
 5   discussing or referencing confidential material in court filings, the filing party
 6   shall confer with the Designating Party to determine whether the Designating
 7   Party will remove the confidential designation, whether the document can be
 8   redacted, or whether a motion to seal or stipulation and proposed order is
 9   warranted. During the meet and confer process, the Designating Party must
10   identify the basis for sealing the specific confidential information at issue, and the
11   filing party shall include this basis in its motion to seal, along with any objection
12   to sealing the information at issue. A party who seeks to maintain the
13   confidentiality of its information must satisfy the governing standards in the
14   Eastern District of Washington and the Ninth Circuit. The parties do not seek to
15   change the burden or the governing law through this stipulated order. Failure to
16   satisfy this requirement will result in the motion to seal being denied, in
17   accordance with the strong presumption of public access to the Court’s files.
18   5.    DESIGNATING PROTECTED MATERIAL
19         5.1    Exercise of Restraint and Care in Designating Material for
20   Protection. Each party or non-party that designates information or items for
21   protection under this Agreement must take care to limit any such designation to
22   specific material that qualifies under the appropriate standards. The Designating
23   Party must designate for protection only those parts of material, documents, items,
24   or oral or written communications that qualify, so that other portions of the
25   material, documents, items, or communications for which protection is not
26   warranted are not swept unjustifiably within the ambit of this Agreement.
     STIPULATED PROTECTIVE
     ORDER: 5
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR       ECF No. 13   filed 12/11/20         PageID.185 Page 6 of 13




 1         Mass,      indiscriminate,   or   routinized      designations              are    prohibited.
 2   Designations that are shown to be clearly unjustified or that have been made for
 3   an improper purpose (e.g., to unnecessarily encumber or delay the case
 4   development process or to impose unnecessary expenses and burdens on other
 5   parties) expose the Designating Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that
 7   it designated for protection do not qualify for protection, the Designating Party
 8   must promptly notify all other parties that it is withdrawing the mistaken
 9   designation.
10         5.2      Manner and Timing of Designations. Except as otherwise provided in
11   this Agreement (see, e.g., second paragraph of section 5.2(a) below), or as
12   otherwise stipulated or ordered, disclosure or discovery material that qualifies for
13   protection under this Agreement must be clearly so designated before or when the
14   material is disclosed or produced.
15                  (a)   Information in documentary form: (e.g., paper or electronic
16   documents and deposition exhibits, but excluding transcripts of depositions or
17   other pretrial or trial proceedings), the Designating Party must affix the word
18   “CONFIDENTIAL” to each page that contains confidential material. If only a
19   portion or portions of the material on a page qualifies for protection, the producing
20   party also must clearly identify the protected portion(s) (e.g., by making
21   appropriate markings in the margins).
22                  (b)   Testimony given in deposition or in other pretrial proceedings:
23   the parties and any participating non-parties must identify on the record, during
24   the deposition or other pretrial proceeding, all protected testimony, without
25   prejudice to their right to so designate other testimony after reviewing the
26   transcript. Any party or non-party may, within fifteen days after receiving the
     STIPULATED PROTECTIVE
     ORDER: 6
                                                 422 W. Riverside Avenue, Suite 1100    Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300         Fax: 509.458.2728
      Case 2:20-cv-00240-TOR      ECF No. 13     filed 12/11/20         PageID.186 Page 7 of 13




 1   transcript of the deposition or other pretrial proceeding, designate portions of the
 2   transcript, or exhibits thereto, as confidential. If a party or non-party desires to
 3   protect confidential information at trial, the issue should be addressed during the
 4   pre-trial conference.
 5                (c)    Other tangible items: the producing party must affix in a
 6   prominent place on the exterior of the container or containers in which the
 7   information or item is stored the word “CONFIDENTIAL.” If only a portion or
 8   portions of the information or item warrant protection, the producing party, to the
 9   extent practicable, shall identify the protected portion(s).
10         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Agreement for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to ensure that the material is treated in accordance with the
15   provisions of this Agreement.
16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1    Timing of Challenges. Any party or non-party may challenge a
18   designation of confidentiality at any time. Unless a prompt challenge to a
19   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
20   substantial unfairness, unnecessary economic burdens, or a significant disruption
21   or delay of the litigation, a party does not waive its right to challenge a
22   confidentiality designation by electing not to mount a challenge promptly after the
23   original designation is disclosed.
24         6.2    Meet and Confer. The parties must make every attempt to resolve any
25   dispute regarding confidential designations without court involvement. Any
26   motion regarding confidential designations or for a protective order must include a
     STIPULATED PROTECTIVE
     ORDER: 7
                                                  422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR      ECF No. 13    filed 12/11/20         PageID.187 Page 8 of 13




 1   certification, in the motion or in a declaration or affidavit, that the movant has
 2   engaged in a good faith meet and confer conference with other affected parties in
 3   an effort to resolve the dispute without court action. The certification must list the
 4   date, manner, and participants to the conference. A good faith effort to confer
 5   requires a face-to-face meeting or a telephone conference.
 6         6.3    Judicial Intervention. If the parties cannot resolve a challenge without
 7   court intervention, the Designating Party may file and serve a motion to retain
 8   confidentiality under Eastern District of Washington Local Civil Rule 7. The
 9   burden of persuasion in any such motion shall be on the Designating Party.
10   Frivolous challenges, and those made for an improper purpose (e.g., to harass or
11   impose unnecessary expenses and burdens on other parties) may expose the
12   challenging party to sanctions. All parties shall continue to maintain the material
13   in question as confidential until the Court rules on the challenge.
14   7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
15   IN OTHER LITIGATION
16         If a party is served with a subpoena or a court order issued in other
17   litigation that compels disclosure of any information or items designated in this
18   action as “CONFIDENTIAL,” that party must:
19                (a)    promptly notify the Designating Party in writing and include a
20   copy of the subpoena or court order;
21                (b)    promptly notify in writing the party who caused the subpoena
22   or order to issue in the other litigation that some or all of the material covered by
23   the subpoena or order is subject to this Agreement. Such notification shall include
24   a copy of this Agreement; and
25                (c)    cooperate with respect to all reasonable procedures sought to
26   be pursued by the Designating Party whose confidential material may be affected.
     STIPULATED PROTECTIVE
     ORDER: 8
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
      Case 2:20-cv-00240-TOR     ECF No. 13    filed 12/11/20         PageID.188 Page 9 of 13




 1   8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has
 3   disclosed confidential material to any person or in any circumstance not
 4   authorized under this Agreement, the Receiving Party must immediately (a) notify
 5   in writing the Designating Party of the unauthorized disclosures, (b) use its best
 6   efforts to retrieve all unauthorized copies of the protected material, (c) inform the
 7   person or persons to whom unauthorized disclosures were made of all the terms of
 8   this Agreement, and (d) request that such person or persons execute the
 9   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10   A.
11   9.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13         When a party producing documents gives notice to Receiving Parties that
14   certain inadvertently produced material is subject to a claim of privilege or other
15   protection, the obligations of the Receiving Parties are those set forth in Federal
16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
17   whatever procedure may be established in an e-discovery order or Agreement that
18   provides for production without prior privilege review. The parties agree to the
19   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
20   10.   NO PREJUDICE
21         (a)    Entering this Agreement, agreeing to and/or producing or receiving
22   CONFIDENTIAL material or otherwise complying with this Agreement shall not
23   operate as an admission by any Party that (i) material marked CONFIDENTIAL
24   contains or reflects trade secrets, proprietary or commercially sensitive
25   information, or any other type of confidential information; (ii) material marked
26   CONFIDENTIAL contains or reflects information that if disclosed would cause
     STIPULATED PROTECTIVE
     ORDER: 9
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00240-TOR       ECF No. 13    filed 12/11/20        PageID.189 Page 10 of 13




 1   harm or be likely to cause harm to the Producing Party; and (iii) the restrictions
 2   and procedures set forth herein constitute or do not constitute adequate protection
 3   for any particular information deemed by any Party to be “CONFIDENTIAL”.
 4         (b)      Entering this Agreement, agreeing to and/or producing or receiving
 5   CONFIDENTIAL material or otherwise complying with this Agreement shall not
 6   prejudice in any way the rights of any Party to (i) object to the authenticity or
 7   admissibility into evidence of any document, testimony or other evidence subject
 8   to this Agreement; (ii) seek a determination by the Court whether any information
 9   or material should be subject to the terms of this Agreement; (iii) object to the
10   production of documents they consider not to be subject to discovery; (iv) object
11   to discovery believed to be improper, including objections based upon the
12   confidential or privileged nature of the information, or (iv) petition the Court for a
13   further protective order relating to any purportedly confidential or protected
14   information.
15         (c)      Entering this Agreement does not limit a Party’s right to grant others
16   access to a Party’s own documents and information.
17   10.   NON TERMINATION AND RETURN OF DOCUMENTS
18         Within 60 days after the termination of this action, including all appeals,
19   each Receiving Party must return all confidential material to the producing party,
20   including all copies, extracts and summaries thereof. Alternatively, the parties
21   may agree upon appropriate methods of destruction.
22         Notwithstanding this provision, counsel are entitled to retain one archival
23   copy of all documents filed with the court, trial, deposition, and hearing
24   transcripts, correspondence, deposition and trial exhibits, expert reports, attorney
25   work product, and consultant and expert work product, even if such materials
26   contain confidential material.
     STIPULATED PROTECTIVE
     ORDER: 10
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00240-TOR     ECF No. 13      filed 12/11/20        PageID.190 Page 11 of 13




 1         The confidentiality obligations imposed by this Agreement shall remain in
 2   effect until a Designating Party agrees otherwise in writing or a court orders
 3   otherwise.
 4         The parties agree to treat this stipulated order as a binding, enforceable
 5   order even before the Court approves it.
 6

 7
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8

 9   DATED this 10th day of December, 2020.

10                                      WITHERSPOON KELLEY
11                                      By: /s/ Kimberly A. Kamel
12                                      Kimberly A. Kamel, WSBA No. 30041
                                        Maximillian K. Archer, WSBA No. 54081
13                                      422 W. Riverside Ave., Ste. 1100
14                                      Spokane, WA 99201
                                        Telephone: (509) 624-5265
15                                      kak@witherspoonkelley.com
16                                      mka@witherspoonkelley.com
                                        Counsel for Plaintiff VMRD, Inc./Counter-
17                                      Defendant
18
                                        KUTAK ROCK, LLP
19

20                                      By: s/ Geana M. Van Dessel
                                        Geana M. Van Dessel, WSBA No. 35969
21                                      Heather C. Yakely, WSBA No. 28848
22                                      510 Riverside Ave., Suite 800
                                        Spokane, WA 99201
23                                      Telephone: (509) 747-4040
24                                      Geana.VanDessel@KutakRock.com
                                        Heather.Yakely@KutakRock.com
25
                                        Counsel for Defendants/Counter-Claimants
26

     STIPULATED PROTECTIVE
     ORDER: 11
                                                 422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00240-TOR     ECF No. 13   filed 12/11/20        PageID.191 Page 12 of 13




 1         PURSUANT TO STIPULATION, IT IS SO ORDERED
 2         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the
 3   production of any privileged documents in this proceeding shall not, for the
 4   purposes of this proceeding or any other administrative, federal or state
 5   proceeding, constitute a waiver of any privilege by the producing party of any
 6   privilege applicable to those documents, including the attorney-client privilege,
 7   attorney work-product protection, or any other privilege or protection recognized
 8   by law. The provisions of Federal Rule of Civil Procedure 26(b)(5)(B),
 9   authorizing the clawback of any inadvertently produced document, irrespective of
10   the care exercised by the Producing Party, and requiring its immediate return,
11   shall apply to all discovery produced in this proceeding. Further, inadvertent
12   production, regardless of the care exercised by the Producing Party, shall not be
13   asserted as a ground for seeking an order later compelling production of the
14   material inadvertently disclosed.
15

16

17
     DATED: December 11, 2020.
18

19

20

21                                               Thomas O. Rice
                                                 United States District Judge
22

23

24

25

26

     STIPULATED PROTECTIVE
     ORDER: 12
                                              422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                              Spokane, Washington 99201-0300        Fax: 509.458.2728
     Case 2:20-cv-00240-TOR      ECF No. 13    filed 12/11/20        PageID.192 Page 13 of 13




 1                                       EXHIBIT A
 2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I, ____________________________________ [print or type full name], of
 4
     ____________________________________ [print or type full address], declare
 5
     under penalty of perjury that I have read in its entirety and understand the
 6
     Stipulated Protective Order that was issued by the United States District Court for
 7
     the Eastern District of Washington on ______ in the case of VMRD, Inc. v.
 8
     PIVETDX, Inc. et al., NO. 2:20-cv-00240-TOR. I agree to comply with and to be
 9
     bound by all the terms of this Stipulated Protective Order and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and
11
     punishment in the nature of contempt. I solemnly promise that I will not disclose
12
     in any manner any information or item that is subject to this Stipulated Protective
13
     Order to any person or entity except in strict compliance with the provisions of
14
     this Order.
15
             I further agree to submit to the jurisdiction of the United States District
16
     Court for the Eastern District of Washington for the purpose of enforcing the
17
     terms of this Stipulated Protective Order, even if such enforcement proceedings
18
     occur after termination of this action.
19

20
     Date:
21
     City and State where sworn and signed:
22
     Printed name:
23
     Signature:
24

25

26

     STIPULATED PROTECTIVE
     ORDER: 13
                                                422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
